Citation Nr: 1506343	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 Rating Decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas.  The case was previously remanded by the Board in September 2013, in order to associate electronic VA records with the Veteran's file and obtain a current VA examination.  

Review of the evidence of record reveals that the requested development has been completed, as the Veteran was afforded the requested VA examination in November 2013, which the Board finds to be adequate for rating purposes.  Also, the requested VA records have been associated with the Veteran's file.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran had right foot pain in service.  

2.  There is evidence of a current right foot disability manifested by pain and gout.

2.  No chronic symptoms of gout were manifested during service.

3.  Symptoms of gout have not been continuous since service separation and did not manifest to a compensable degree in the year following service separation.

4.  The Veteran's current gout first manifested many years after service and is not causally or etiologically related to service.

5.  A right foot disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability, manifested by and foot pain and gout, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The December 2011 notice letter mailed prior to the initial denial of the Veteran's claim in February 2012 fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) included in the claims file appear to be complete, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

VA's duty to assist has also been met.  The Veteran was afforded a VA examination in November 2013.  The cited examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed as a whole, the examination reports and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Service Connection--Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is currently diagnosed with gout.  Crystal-induced arthritis is defined as inflammation of the joint due to the deposition of inorganic crystalline material within the joints.  The definition specifically reads "see gout."  See Dorland's Illustrated Medical Dictionary 150 (32nd  ed. 2012).  After considering the medical definition of crystal-induced arthritis (i.e., gout), and resolving reasonable doubt in favor of the Veteran, the Board finds that gout is a condition similar to arthritis.

Arthritis (i.e., gout and osteoarthritis) is a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

 Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki,  581 F. 3d 1313, 1316 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a) (West 2014).  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when:  (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

C. Analysis-Service Connection for a Right Foot Disability

The Veteran filed his claim for service connection for a right foot disability in November 2011.  He contends that he has had continued problems since service because he was issued boots which were too wide, which were uncomfortable and resulted in a foot injury and subsequent foot problems.  His STRs (to include his March 1966 induction and February 1968 separation examinations) are negative as to complaints and diagnosis of, or treatment for, a foot disorder.

VA treatment records dated from April 2009 to July 2013 include diagnoses of gout from April 2009 to July 2013.  In October 2010, the Veteran was assessed with intermittent pain in his right heel from gout.  June 2002, the Veteran complained of right foot pain in cold weather in June 2012.  He was assessed with gout.  

Pursuant to the Board's September 2013 remand, the Veteran attended a VA examination of the feet in November 2013.  The medical examiner noted that the claims file was reviewed.  He opined that the claimed foot disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale given was it was possible that right foot pain initiated with the use of poorly fitting footwear while participating in long marches with equipment and repetitive running during physical training in basic training.  However the examiner found that there was a paucity of medical documentation indicating care sought for right foot pain, and no radiological evidence of foot abnormalities.  The examiner reviewed the claims file and listed a diagnosis of foot pain.  The Veteran gave a history of right foot pain beginning during basic training in 1966 due to footwear which was too large, first noticing right foot pain during basic training during long marches and running.  The Veteran reported that his mother noticed "something wrong" with his right foot after he returned from service.  He denied constant pain at the time of his discharge from the Army.  Currently, the Veteran experienced pain when walking on uneven surfaces for an extended period, as well as uneven wear of his right shoe heel which required frequent replacements.  The examiner noted reduced sensation in the feet and multiple callouses.  Sensation was absent in the right heel and medial arch, as well as metatarsal head and toes.  The Veteran's gait was mildly antalgic.  With respect to the Veteran's ability to work, the examiner found that while the Veteran was currently retired, foot pain limited his mobility with difficulty on uneven surfaces as well as maintenance of posture.  The examiner added that the Veteran may have been experiencing peripheral neuropathy and laboratory results regarding HgbA1C and glucose were noted.  

Initially, the Board finds that the Veteran has a current diagnosis of a right foot disability manifested by pain and.  The VA examiner noted the diagnosis of right foot pain and also indicated that the VA treatment records, which showed diagnoses of gout, had been reviewed.  To the extent that the VA examiner noted a possible diagnosis of peripheral neuropathy, this was noted in context to laboratory findings associated with glucose and HgbA1C levels, apparently relating to diabetes mellitus which is not a service-connected disability.  As indicated above, the Veteran has asserted that he has a right foot disability related to right foot pain and wearing of boots in service.  As this notation regarding peripheral neuropathy in the November 2013 VA examination report is speculative and apparently related to a nonservice-connected disability, peripheral neuropathy is not for consideration with regard to the claimed right foot disability.  Thus, the Board will next consider whether service-connected for a right foot disability, manifested by pain and gout, warranted. 

The Veteran contends that the wearing of inappropriate boots during marches and running resulted in a foot injury and subsequent disability.  The Veteran is competent to report a right foot pain in service.  Barr, 21 Vet. App. at 308.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding chronic symptoms of gout during service.  STRs are absent of any complaint, findings, or treatment for foot problems or gout.  Also, on his February 1968 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had "foot trouble," arthritis or rheumatism," or a "bone, joint, or other deformity."  Furthermore, at the February 1968 service separation examination, the Veteran's musculoskeletal system and feet were clinically evaluated as normal.   

Because the musculoskeletal system and feet were clinically evaluated during service, to include at the February 1968 service separation examination, the Board finds that gout is a condition that would have been ordinarily been recorded during service.  Therefore, the STRs, which show no such findings, provide evidence against a finding of chronic symptoms of gout during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The Board next finds that the weight of the evidence is against finding that gout was manifested to a compensable degree within one year of service separation, or that symptoms of gout have been continuous since service.  The post-service medical evidence shows that gout symptoms were not manifested until April 2009.  Thus, the evidence shows that gout symptoms were initially manifested many years after service separation.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Board notes that in his VA Form 9 substantive appeal received in December 2012, the Veteran stated that he did not know why there were no records of his being treated for a foot disability, specifically, a foot injury in basic training in March 1966.  While the Veteran is competent to describe a foot injury (see Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336), the STRs lack the documentation of the combination of manifestations sufficient to identify the claimed disabilities and establish chronicity in service and continuing thereafter.  Walker, 708 F.3d at 1336-38.  Notably, upon his application for VA compensation received in November 2011, the Veteran listed a right foot disability, but left blank the questions of the date the disability began and the place of treatment.  Hence, continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) has not been established either by the clinical record or the Veteran's statements.

While the Veteran has expressed his belief that his current right foot disability was caused by the issuance of boots which were too wide for his narrow feet, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between his current gout and active service.  Such opinions on etiology and causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Moreover, the post-service treatment evidence shows that gout was first manifested many years after service.  Consequently, the Veteran's purported opinion relating a current right foot disability (to include gout) to wearing too-wide boots during active service is of limited probative value.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  A generalized, conclusory lay statement suggesting a nexus between a current disability and service is not sufficient to show the disability "may be associated" with service.  Waters v. Shinseki, 601 F.3d 1277, 1278-79 (Fed. Cir. 2010).  On the other hand, the Board accepts the November 2013 VA examination report as being the most probative medical evidence regarding whether or not there is a nexus between the Veteran's current foot disability and service, given the depth of the examination report, the in-person nature of the examination,  and the fact that the examiner's opinion was based upon a review of the record and a clear rationale was provided.  Claiborne, 19 Vet. App. at 186; Bloom, 12 Vet. App. at 187.  

Thus, in summary, the weight of the evidence demonstrates no joint disease, or chronic symptoms of gout manifested in service; no symptoms of gout continuously manifested since service; no gout symptoms manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's service and the current right foot disability manifest by pain and gout.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a right foot disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right foot disability is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


